DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Response filed 16 February 2021 is acknowledged.  Claims 1-5, 7-10, 12-16, and 18 are pending.

Information Disclosure Statement
Information disclosure statement filed 28 January 2021 has been fully considered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Response to Arguments
Applicant’s statement of common ownership (remarks, p. 2) to Yamazaki et al. (US Patent Application Publication 2014/0183530) no later than the effective filing date 

Allowable Subject Matter
Claims 1-5, 7-10, 12-16, and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach the semiconductor devices of claims 1, 7, and 13 in the combination of limitations as claimed, noting particularly the limitation, “wherein, in an atomic ratio of the oxide film, Ga is larger than In, and Zn is larger than Ga,” in combination with, “wherein a proportion of Ga atoms in the oxide film is higher than a proportion of Ga atoms in the oxide semiconductor film.”
The closest prior art of record, Yamazaki (US Patent Application Publication 2011/0127523), does not teach the aforementioned limitations.  Suzawa et al. (US Patent Application Publication 2010/0099216) teaches (FIGs. 2 and 3) a thin film transistor comprising a second oxide semiconductor layer (215a and 215b) having a higher Ga concentration than a first oxide semiconductor layer (210) formed therebelow ([0017, 0312-0313]).  However, the atomic ratio of the second oxide semiconductor layer (215a and 215b; corresponding to the claimed oxide film) fails to satisfy the aforementioned claimed relationships among materials because the atomic ratio of Zn is not larger than Ga, and Ga is not larger than In.  Yamazaki et al. (US Patent Application Publication 2014/0175433) and Yamazaki et al. (US Patent Application Publication 
Yamazaki et al. (US Patent Application Publication 2014/0361293); Tanaka et al. (US Patent Application Publication 2015/0011046); Yamamoto et al. (US Patent Application Publication 2015/0008428); Yamazaki et al. (US Patent Application Publication 2015/0021596); Koyama et al. (US Patent Application Publication 2015/0054550); Kato et al. (US Patent Application Publication 2015/0054548); Yamazaki (US Patent Application Publication 2015/0102342); and Yamazaki (US Patent Application Publication 2015/0108552), all eight of record, also teach the claimed atomic ratio of the oxide film and the claimed proportion of Ga atoms between the oxide film and the oxide semiconductor film.  However, Applicant has provided a statement of common ownership (remarks, pp. 2-3) to these references no later than the effective filing date of the claimed invention, thus exempting these references as prior art under 35 U.S.C. 102(b)(2)(C).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271.  The examiner can normally be reached on Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDUARDO A RODELA/Primary Examiner, Art Unit 2893